UNITED STATES COURT OF APPEALS
Filed 12/9/96
                             FOR THE TENTH CIRCUIT



    JUNE J. LAWSON,

                Plaintiff-Appellant,

    v.                                                 No. 96-5098
                                                   (D.C. No. 95-C-419-J)
    SHIRLEY S. CHATER,                                 (N.D. Okla.)
    Commissioner, Social Security
    Administration, *

                Defendant-Appellee.




                             ORDER AND JUDGMENT **



Before BALDOCK and BRISCOE, Circuit Judges, and LUNGSTRUM, *** District
Judge.



*
      Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. Although we have substituted the
Commissioner for the Secretary in the caption, in the text we continue to refer to
the Secretary because she was the appropriate party at the time of the underlying
decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
***
       Honorable John W. Lungstrum, District Judge, United States District Court
for the District of Kansas, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Plaintiff appeals from a district court order denying her application for

disability and supplemental security insurance benefits. After plaintiff’s

January 21, 1995 application was denied by the Secretary initially and upon

reconsideration, a hearing was held before an administrative law judge (ALJ).

The ALJ determined at step four of the sequential analysis, see Williams v.

Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988), that plaintiff was not disabled,

and the Appeals Council denied review, thereby making the ALJ’s decision the

final decision of the Secretary. Plaintiff appealed the denial of benefits to the

district court, and the parties consented to proceed before a United States

Magistrate Judge. On March 5, 1996, the magistrate judge issued an order

affirming the Secretary’s denial of benefits.

      On appeal, plaintiff claims that the ALJ erred in relying on post-hearing

evidence without affording her the opportunity to obtain representation to assist

her in rebutting the evidence and that the ALJ failed to properly develop her

medical history for the twelve months preceding his decision. Plaintiff also

                                          -2-
argues that the ALJ failed to consider her recurrent illness in his determination

that she could perform her past relevant work.

      We review plaintiff’s arguments with the following standards in mind.

“The ALJ’s decision must be based on substantial record evidence. Substantial

evidence is defined as such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion. In addition, the failure to apply the

appropriate legal standards also constitutes grounds for reversal.” Henrie v.

United States Dep’t of Health & Human Servs., 13 F.3d 359, 360 (10th Cir.

1993)(citations and quotations omitted).

      We have reviewed the record and have determined that the magistrate judge

was correct in his conclusion that the record contains substantial evidence in

support of the ALJ’s determination of no disability and that the ALJ applied the

correct legal standards. We affirm the district court order of March 5, 1996, for

substantially the same reasons set forth therein.




                                           -3-
     The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                  Entered for the Court


                                                  Mary Beck Briscoe
                                                  Circuit Judge




                                       -4-